internal_revenue_service number release date index number department of the treasury washington dc person to contact id no telephone number refer reply to cc tege eoeg eo2 plr-t-103423-15 date date m dear we are responding to a request for a ruling dated date supplemented by a letter dated date submitted by your authorized representative you are requesting a ruling regarding your interactions with m the foundation facts you are recognized as exempt from federal income_taxation under sec_501 of the internal_revenue_code as an organization described in sec_501 you were formed to maintain a historic cemetery for the benefit of your members the owners of burial sites in the cemetery you own and maintain property which includes the historic cemetery adjacent land a historic church building and approximately five acres on which the church building sits the church site you have engaged in multiple projects in the last ten years to preserve and restore the cemetery the church building and the church site several years ago you began a careful restoration of the church building and preservation of the grasses that grow on the church site the foundation is recognized as exempt from federal income_taxation under sec_501 as an organization described in sec_501 it was formed to own preserve and maintain the church building and the church site and conduct related educational programs you represent that you plan to donate the church building and church site to the foundation plr-t-103423-15 ruling requested whether the proposed transfer of a church building and the site on which it sits to the foundation is a charitable activity within the meaning of sec_1_501_c_13_-1 law sec_501 provides that organizations described in subsection c or d or sec_401 shall be exempt from taxation under subtitle a of the internal_revenue_code unless such exemption is denied under sec_502 or sec_503 sec_501 provides for the exemption from federal_income_tax of organizations which are organized and operated exclusively for charitable purposes and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_501 describes cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incident to that purpose and no part of the earnings_of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_13_-1 provides that a nonprofit cemetery_company may be entitled to exemption if owners who hold such lots for bona_fide burial purposes and not for the purpose of resale a mutual cemetery_company which also engages in charitable activities such as the burial of paupers will be regarded as operating in conformity with this standard it is owned by and operated exclusively for the benefit of its lot revrul_67_149 1967_1_cb_133 concerns an organization formed for the purpose of providing financial assistance to several different types of organizations which are exempt under sec_501 it carries on no operations other than to receive contributions and incidental investment_income and to make distributions of income to such exempt_organizations at periodic intervals the ruling indicates that a sec_501 organization may further its exempt purposes by giving assets to another sec_501 organization analysis as stated in the regulations a mutual cemetery_company may engage in charitable activities such as the burial of paupers you plan to contribute the church and church site to the foundation based on your representations the contribution to the foundation a sec_501 organization furthers a charitable purpose see revrul_67_149 plr-t-103423-15 based on the facts and representations submitted we conclude that this transaction as represented is a charitable activity within the meaning of sec_1_501_c_13_-1 the ruling contained in this letter is based upon information and representations submitted by or on behalf of penalty of perjury statement executed by an individual with authority to bind accompanied by a changes in the facts this office has not verified any of the material submitted in support of the request for a ruling and such material is subject_to verification on examination and upon the understanding that there will be no material no ruling is granted as to whether organization described in sec_501 qualifies as an this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the federal_income_tax consequences of any aspects of any transaction or item_of_income set forth above because it could help resolve questions concerning federal_income_tax status this ruling should be kept in permanent records a copy of this letter must be attached to any_tax return to which it is relevant files its return electronically this alternatively if requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if deletions it should follow the instructions in the notice disagrees with our proposed in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to authorized representative this letter is directed only to provides that it may not be used or cited as precedent by anyone else sec_6110 plr-t-103423-15 for any questions about this letter please contact the person whose name and telephone number are shown in the heading enclosures notice copy of redacted ruling sincerely casey lothamer branch chief branch tax exempt government entities
